Citation Nr: 1230179	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating higher than 20 percent for service-connected right knee internal derangement with degenerative joint disease prior to February 1, 2009.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by the Department of Veterans Appeals (VA) Regional Office (RO) in Portland, Oregon, including a December 2006 rating decision and a November 2008 rating decision (issued in December 2008).  

In December 2010, the Veteran and his wife, L.E., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In the interest of clarity, the complex procedural history of this appeal is summarized below.  

In March 2005, the RO granted service connection for right knee internal derangement with degenerative joint disease (DJD) and assigned a 20 percent disability rating, effective September 2004.  The Veteran did not appeal this decision.  

In May 2006, the Veteran filed a claim seeking an increased rating for his service-connected right knee disability, which the RO denied in a December 2006 rating decision.  

In a July 2008 rating decision issued in September 2008, the RO proposed to reduce the evaluation of the Veteran's disability rating from 20 to 10 percent, based on a finding of clear and unmistakable error in the March 2005 rating decision.  The Veteran disputed the proposed reduction.  In a November 2008 rating decision issued in December 2008, the RO reduced the Veteran's rating to 10 percent, effective February 1, 2009.  The Veteran appealed this decision arguing that the reduction was improper and that an increased rating is warranted.  

In a July 2009 rating decision, the RO granted a separate 10 percent rating for right knee DJD with subluxation, effective October 21, 2009, and continued the 10 percent rating assigned for right knee internal derangement with DJD based on painful, limited motion.  

In March 2011, the Board determined that the reduction in the Veteran's rating from 20 to 10 percent, effective February 1, 2009, was proper.  However, the Board determined that additional evidentiary development was needed with respect to the Veteran's increased rating claim and remanded the claims on appeal, which included entitlement to a rating higher than 20 percent for service-connected right knee internal derangement with DJD prior to February 1, 2009, a rating higher than 10 percent for such disability for the period beginning February 1, 2009, and a rating higher than 10 percent for subluxation.  

Upon remand, all requested development was completed and, in March 2012, the RO issued a Supplemental Statement of the Case (SSOC) that addressed all issues remanded by the Board with the exception of the issue involving entitlement to a rating in excess of 20 percent prior to February 1, 2009.  In a March 2012 rating decision, the RO also granted a separate, noncompensable rating for right knee internal derangement and DJD, with limited extension, effective June 3, 2011.  

In May 2012, the Board denied entitlement to a rating higher than 10 percent for service-connected internal derangement with degenerative joint disease and limitation of flexion, for the period beginning February 1, 2009, granted entitlement to a separate 10 percent rating for service-connected internal derangement with DJD and limitation of extension, and denied entitlement to a rating higher than 10 percent for service-connected recurrent subluxation, associated with right knee internal derangement and degenerative joint disease.  The claim of entitlement to a rating higher than 20 percent for internal derangement with degenerative joint disease prior to February 1, 2009 was remanded for the issuance of a supplemental statement of the case.  In this decision, the Board noted that, while the Veteran had not expressly appealed the grant of the 10 percent rating for subluxation or the noncompensable rating for limitation of extension, these conditions were associated with the Veteran's right knee and, were thus contemplated by the pending appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability pertaining to a certain body part); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for the conditions is not duplicative or overlapping).  The Board also noted that the Veteran is presumed to be seeking the highest rating available for his service-connected right knee disability and, because he had not expressed satisfaction with the ratings currently assigned to his right knee disability, the appeal for an increased rating involving all disabilities and conditions related to his right knee disability continued.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

After the most recent supplemental statement of the case with respect to the issue at hand, the Veteran submitted additional evidence in connection with his claim.  This evidence was accompanied by a waiver of initial RO consideration, and will therefore be considered by the Board in reviewing the Veteran's claim.

After the issuance of a supplemental statement of the case dated in May 2012, the matter of entitlement to a rating higher than 20 percent for internal derangement with degenerative joint disease prior to February 1, 2009 has been returned to the Board for further review. 


FINDINGS OF FACT

For the period prior to February 1, 2009, the preponderance of the pertinent evidence reflects that the Veteran's service-connected right knee internal derangement with DJD was manifested by subjective complaints of daily, constant pain and swelling, as well as occasional stiffness, crepitus, popping, giving way, and catching, with flexion to at least 100 degrees, with no more than an additional 15 degrees of limitation due to pain on repetitive motion.



CONCLUSION OF LAW

For the period prior to February 1, 2009, the schedular criteria for a rating higher than 20 percent for service-connected right knee internal derangement with degenerative joint disease and limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2006, prior to the initial unfavorable rating decision in December 2006, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his service-connected disability had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  The August 2006 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including records from the Social Security Administration (SSA) and VA outpatient treatment records dated from 2006 to 2011.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded several VA examinations in connection with his appeal, including in August 2006, July 2008, and June 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

In this regard, the Board notes that the Veteran's representative, in a statement dated in May 2012, requested that additional medical records, dated from January 2012 to the present, be obtained.  However, as the question presented in this case concerns the question of the disability rating prior to February 1, 2009, only medical evidence dated prior to February 1, 2009 is relevant.  The medical evidence dated after that date need not be obtained and reviewed in order to render a decision on the claim.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

As noted in the introduction of this decision, the Veteran is seeking a rating higher than 20 percent for service-connected right knee internal derangement with DJD for the period prior to February 1, 2009.  

The Veteran's knee disability at issue in this case is rated under Diagnostic Code 5260.  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees.  

VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  However, no such separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  

In this case, the Veteran has already been service-connected for limitation of extension under Diagnostic Code 5261 and subluxation under Diagnostic Code 5257.  As such, these separate codes will not be considered in the evaluation the disability on appeal.

Pertinent law also provides that degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id.  

The Veteran's right knee disability at issue in this case is based on limitation of motion and evaluated as 20 percent disabling prior to February 1, 2009.  As such, a higher evaluation under the Diagnostic Codes for arthritis is not available.

The medical evidence in this case consists of VA examinations dated in August 2006 and July 2008, as well as VA and private treatment records.

The August 2006 VA examination indicated that the Veteran suffered from chronic swelling and stiffness.  He reported chronically reduced range of motion and indicated that repetitive movement aggravated the knee, especially when walking down hills.  Upon examination, the right knee showed moderate generalized swelling and tenderness along the medial, lateral and patellofemoral joint lines.  There was increased pain on repetitive movement without additional motion loss.  He had active and passive range of motion from 10-100 degrees flexion.  There was no lateral collateral, medial collateral, or cruciate ligament laxity and McMurray's movement was negative.  The Veteran could not extend to zero and there was no atrophy.  The Veteran was diagnosed with tricompartmental degenerative joint disease, right knee.  The examiner stated that additional motion loss of 10-15 degrees in flexion could be expected during a flare-up of pain, but no additional weakness or incoordination.  

The Veteran was also examined for his right knee in July 2008.  The Veteran was noted to experience pain and swelling, as well as morning stiffness and crepitation.  Range of motion was indicated to be generally reduced and repetitive motion increased the pain.  The Veteran did not experience locking and he did not have collapse of the knee.  The Veteran used a knee brace and walking stick.  The examiner indicated that flare-up of pain was not occurring at the time.  Upon examination, the Veteran had mild effusion of the right knee, but no erythema.  There was tenderness laterally and medially and 2+ crepitus on movement, and increased pain on repetitive movement without additional motion loss.  He had active and passive range of motion of zero to 115 flexion.  There was no lateral collateral, medial collateral, to cruciate ligament laxity identified.  McMurray's maneuver was negative.  The Veteran was diagnosed with tricompartmental end state degenerative joint disease of the right knee.  There were no flare-up of pain noted.

When the November 2008 rating decision was issued, there was no evidence showing that the Veteran had demonstrated extension or flexion to a degree which warranted a compensable disability rating.  However, the evidence showed that the Veteran's flexion was limited to between 100 and 115 degrees and that he experienced pain in his right knee joint.  

Other medical evidence contained in the Veteran's claims file reflects that the Veteran's service-connected right knee disability was manifested by subjective complaints of daily, constant pain and swelling, as well as occasional stiffness, crepitus, popping, giving way, and catching.  The Veteran variously reported that he experienced collapse of the knee and that his knee gave way.  The evidence also reflects that the Veteran wore a brace on his right knee and also received injections in his knee, which helped alleviate his pain.  The objective evidence of record from the outpatient treatment records also shows that the Veteran experienced weakness in the right knee joint and had slight varus alignment.  At an outpatient appointment in October 2008, the Veteran was able to demonstrate extension to five degrees and flexion to 115 degrees.  X-rays of the Veteran's right knee from October 2008 revealed that he suffered from tricompartmental end stage degenerative joint disease with lateral subluxation of the right patella.   

Based on the foregoing, the Board finds that the preponderance of the evidence prior to February 1, 2009 shows that the Veteran's service-connected right knee disability was manifested by DJD (arthritis), which resulted in limitation of flexion and extension due to pain, as well as instability.  The range of motion testing indicated that the disability was noncompensable under Diagnostic Code 5260.  In addition, taking into account the reduction in motion due to pain during flare-up, the evidence indicates that the Veteran still had flexion to at least 85 degrees during such flare, as noted by the August 2006 VA examiner.  The July 2008 examiner indicated no flare-ups were occurring at that time.  

In this context, the Board notes that a higher rating is not warranted because, even when considering the Veteran's additional functional limitation, the preponderance of the evidence does not reflect that his flexion was limited 15 degrees or less.  A rating higher than 20 percent for service-connected internal derangement with DJD and limitation of flexion, for the period prior to February 1, 2009, is not warranted.  

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experienced ankylosis in his right knee joint, as he was able to demonstrate movement in his right knee, albeit limited movement.  In addition, the evidence does not show that he suffered from dislocated or removed semilunar cartilage, as McMurray's tests were consistently negative.  In addition, there is no evidence that the Veteran's right knee disability was manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore DCs 5256, 5258, 5259, 5262, and 5263 are not for application in this case.  

The preponderance of the pertinent evidence does not reflect that the Veteran has a scar or neurological impairment associated with this service-connected right knee disability.  Therefore, separate ratings cannot be assigned based upon any such symptoms or disability.  

Turning to the issue of whether an increased rating is warranted on the basis of functional loss due to pain, weakened movement, excess fatigability, or pain on movement, the Board finds for the record that such an increase is not warranted in light of the fact that pain has already been taken into consideration in assigning the present evaluation.  In terms of fatigue, weakness, lack of endurance and incoordination, while the Veteran may have some additional functional loss upon repetition, this was not indicated to reduce the range of motion to within the higher range for purposes of evaluating limitation of motion.    

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected right knee disability are contemplated in the rating assigned.  There is no indication that pain, due to disability of the right knee, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned a compensable evaluation under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the Veteran's claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for such disability prior to February 1, 2009 is not warranted. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, limited motion, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right knee disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran is retired and not currently working.  However, the evidence does not reflect that the Veteran retired due to his right knee disability or that he was unemployable prior to February 1, 2009 due to his service-connected right knee disability.  Therefore, the Board finds that the evidence does not show the Veteran was unemployable due to his service-connected right knee disability and that any affect his right knee had on his employability is contemplated by the disability ratings currently assigned to his disability.  As such, further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 20 percent for service-connected right knee internal derangement with DJD prior to February 2009.  



	(CONTINUED ON NEXT PAGE)


Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected right knee disability, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

A rating higher than 20 percent for service-connected internal derangement with degenerative joint disease prior to February 1, 2009, is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


